UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY LYNN LESANE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00099-FL-2)


Submitted:   March 5, 2013                 Decided:   March 13, 2013


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey       Lesane      pled       guilty,     pursuant       to   a    plea

agreement, to one count of conspiracy to distribute and possess

with intent to distribute cocaine, in violation of 18 U.S.C.

§ 846 (2006), and was sentenced to sixty months’ imprisonment.

On   appeal,    Lesane’s       counsel     has     filed     a    brief     pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

Lesane’s      sentence    is    substantively          reasonable.          Lesane     was

advised of his right to file a pro se supplemental brief but did

not do so.       The Government has moved to dismiss, asserting the

appeal   is     precluded      by    the     waiver    of    appellate       rights     in

Lesane’s plea agreement.            We dismiss in part and affirm in part.

            A   defendant      may    waive      the   right      to   appeal    if   that

waiver     is   knowing     and      intelligent,       as       assessed    under     the

totality of the circumstances.                   United States v. Manigan, 592

F.3d 621, 627 (4th Cir. 2010).               Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is

both valid and enforceable.              United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005); United States v. General, 278 F.3d

389, 400-01 (4th Cir. 2002).               Whether a defendant validly waived

his appeal rights is a question of law that this court reviews

de novo.    Manigan, 592 F.3d at 626.

                                             2
            Our review of the record leads us to conclude that

Lesane knowingly and voluntarily waived the right to appeal his

sentence.     We therefore grant in part the Government’s motion to

dismiss, and dismiss the appeal of Lesane’s sentence.

            The waiver provision, however, does not preclude this

court’s review of Lesane’s conviction.                  Because Lesane did not

move to withdraw his guilty plea in the district court or raise

any objections to the Rule 11 colloquy, we review the colloquy

for plain error.        United States v. Martinez, 277 F.3d 517, 527

(4th Cir. 2002).        We find that the district court complied with

Rule   11’s      requirements.           Accordingly,     we     affirm     Lesane’s

conviction.

            This    court    requires      that   counsel      inform   Lesane,    in

writing,    of    his   right     to   petition   the    Supreme    Court    of   the

United States for further review.                 If Lesane requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Lesane.                         We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the   materials      before   this     court   and

argument would not aid the decisional process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART


                                          3